IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-80,784-01 & WR-80,784-02


IN RE STATE OF TEXAS, EX REL. ROSEMARY LEHMBERG, Relator




ON PETITIONS FOR WRIT OF MANDAMUS & WRIT OF PROHIBITION
IN CAUSE NO. 2013-CI-20073

		IN THE 288TH DISTRICT COURT FROM BEXAR COUNTY


 Per curiam. Meyers, J. would file and set.

O R D E R


	Relator filed a petition for a writ of mandamus and a petition for writ of prohibition, pursuant
to the original jurisdiction of this Court. It is unclear whether this Court has jurisdiction, but even
if we do, we do not believe Relator is entitled to relief.  The petition requests that we issue a writ of
mandamus in the underlying case, ordering the district court to dismiss the underlying petition for
a declaratory judgment filed by Robert Springsteen.
 Mandamus or prohibition relief is available only when the relator can establish two things:
first, that no other adequate remedy at law is available; and second, that the act he seeks to compel
is ministerial.  Braxton v. Dunn, 803 S.W.2d 318, 320 (Tex. Crim. App. 1991). Relator has failed 

to show that she does not have an adequate remedy at law.  This Court therefore denies leave to file
both the mandamus and prohibition petitions.  
Filed:	January 16, 2014
Do Not Publish